Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086), Rothstein (US Pub No.: 2015/0119974), Sun (US Pub No.: 2013/0218257), Roeder (US Pub No.: 2014/0257474), Shalev (US Pub No.: 2012/0150274), Keeble (US Pub No.: 2011/0166644), and Roeder (US PGPub No.: 2012/0197382) are viewed as the best prior art to read upon the limitations presented in claim 1 and 11. However, said combination does not teach an overlapping region between the anchor member and the cylindrical member, and a proximal end of the anchor member disposed outside the lumen of the cylindrical member or that the cylindrical member would comprise a plurality of struts. While Rothstein (US Pub No.: 2015/0119974) was taken to read upon these limitations, the applicant correctly asserts that this reference will not fall within the category of prior art as the fling date is after the filing date of the current application.  From here, none of the previously cited references or any references found in the prior art was found to teach the limitations discussed in the applicant’s remarks filed on 02/10/2020.  As such, claims 1 and 11 with dependent claims 2-10 and 12-20 were seen as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774